DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
2.	Claims 21-23, 25-28, 31-35, and 38-45, are allowed over the prior art of record as amended by the applicant on 05/18/2022.
3.	The following is an examiner’s statement of reasons for allowance:  The claims in this application have been allowed because the prior art of record fails to disclose or render obvious the structure recited in independent claims 21, 41, and 43.
4.	The closest prior art of record is Mhatre et al. (USPN 7,892,199); Allen et al. (PGPub 2017/0181894); Dantsker (PGPub 2016/0310663); and Budiman (PGPub 2011/0224523).
5.	The claims in this application have been allowed because the closest prior art of record fails to teach among all the limitations or render obvious a structure comprising a system for monitoring characteristics of a fluid being delivered and detecting abnormalities at an infusion site, the system comprising: 
an infusion pump configured for delivering a fluid; 
at least one sensor configured to generate output signals corresponding to at least one fluid characteristic; 
a processor in communication with the at least one sensor, and configured to:
detect abnormalities in delivery of the fluid based on the output signals from the at least one sensor, at least one predetermined baseline value regarding an amount of fluid to be delivered to the user, and an error threshold; and 
generate outputs corresponding to said detected abnormalities.
Specifically, regarding independent claim 21, 41, and 43, the prior art to Mhatre, Allen, Dantsker, and Budiman, either alone or in combination, fails to disclose or render obvious the specific structural and/or functional features as claimed;
wherein the generated outputs comprise an identified suitable reinjection site for the user based at least in part on historical fluid delivery data for the user; or
wherein a mobile application associated with the mobile computing device is configured upon receiving an alert from the processor to 
identify a current injection site for the user, 
record the alert as corresponding to detected abnormalities with respect to the current injection site, and 
update accordingly a map comprising suitable and unsuitable injection sites for the user; or
	wherein the processor is further configured to identify a presence of an electrical signal to the at least one sensor, wherein the presence of the electrical signal initiates a logging of data, and wherein the absence of the electrical signal triggers an alarm;
log data at a predetermined interval, said logging comprising sampling the electrical signal to the at least one sensor at the predetermined interval; 
calculate a statistical identifier associated with a value of interest; and
determine, based on the statistical identifier, a medication delivery event, wherein a negative medication delivery event triggers the processor to return to the logging step, and wherein a positive medication delivery event triggers the processor to record a statistical identifier.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON FLICK whose telephone number is (571)270-7024.  The examiner can normally be reached on Monday through Thursday, 7:00am to 5:30pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price, can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON E FLICK/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        07/11/2022